DETAILED ACTION
Representative Figure

    PNG
    media_image1.png
    663
    246
    media_image1.png
    Greyscale

Continuity Data Map

    PNG
    media_image2.png
    592
    852
    media_image2.png
    Greyscale

Election/Restrictions
Applicant’s election of November 24, 2021 without traverse is acknowledged:

    PNG
    media_image3.png
    486
    1182
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 102/103
Claims 1-7,12-14 and 16 are rejected under 35 U.S.C. 102(A1/2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over HALLIBURTON (US 2017/0136391 A1) and/or JPH 0824319 A and/or BRUNSWICK (US 2015/0165354 A1). The Opinion and rationale expressed in the International Preliminary Examination Report (IPER) issued on August 21, 2021, with respect to claims 1-7,12-14 and 16, is ADOPTED and incorporated herein by reference, as if set forth in full.
	From the Search Report:

    PNG
    media_image4.png
    215
    792
    media_image4.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached from 10:00 AM - 6:00 PM. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776